Citation Nr: 0731974	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability from residuals of right inguinal hernia 
repair claimed as a result of Department of Veterans Affairs 
(VA) surgical treatment in June 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1962 to November 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision of the Seattle, Washington, VA Regional 
Office (RO) and an April 2003 rating decision of the 
Portland, Oregon, RO.  The October 2001 rating decision, in 
pertinent part, denied service connection for a back 
disorder.  The April 2003 rating decision denied compensation 
under 38 U.S.C.A. § 1151 for additional disability from 
residuals of right inguinal hernia repair claimed as a result 
of VA surgical treatment in June 2000.

The veteran's perfected appeal from the October 2001 rating 
decision also included the issue of entitlement to an 
increased rating for hemorrhoids.  However, in a statement 
received at the RO in January 2005, the veteran indicated 
that he wished to withdraw that issue, as he was satisfied 
with the grant of a 10 percent rating in a March 2004 
statement of the case; he also stated that his hemorrhoids 
had worsened and that he now was entitled to a higher rating 
(specifically referring to the criteria for a 20 percent 
rating).  An August 2005 rating decision addressed this new 
claim for increase, and granted a 20 percent rating, the 
maximum schedular rating available for hemorrhoids.  The 
veteran has not expressed dissatisfaction with the August 
2005 decision, and that matter is not before the Board.

The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for additional disability from residuals of right 
inguinal hernia repair claimed as a result of VA surgical 
treatment in June 2000 is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDING OF FACT

There is no objective record of a low back injury during 
service; arthritis was not manifested during the first 
postservice year; and the preponderance of the evidence is 
against a finding that the veteran's current low back 
disability, first demonstrated decades after separation from 
service, is related to his period of active duty. 


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).
The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of service connection 
for a back disability.  A letter from the RO in August 2001 
explained what the evidence needed to show to substantiate 
the claim.  It also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The March 2004 statement of the case (SOC) provided 
the text of applicable regulations and explained what the 
evidence showed and why the claim was denied.  It also 
contained the complete text of 38 C.F.R. § 3.159.  A March 
2006 letter provided notice regarding disability ratings and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and to supplement the record 
after notice was given.  The claim was readjudicated in July 
2006.  He is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with VA and private 
medical records.  He has not identified any additional 
evidence pertinent to the claim.  The Board declines to 
obtain a medical nexus opinion in the matter of entitlement 
to service connection for a back disability because there is 
no objective evidence suggesting a nexus between the 
appellant's current back disability and his military service.  
Thus, while there is a current diagnosis of record, there is 
no true indication that the disability is related to service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of any mention of pertinent back 
disability in medical records for several decades following 
service, any opinion relating the current disability to 
service would be speculative.  Notably, service connection 
may not be based on resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim." 38 USCA 5103A(a)(2).  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

The veteran's service medical records do not show any 
complaints or findings related to a back injury.  In July 
1965, he reported right hip pain; the examiner noted "no 
spine tenderness."  The spine was normal on October 1966 
service separation examination evaluation.

On February 1986 VA examination conducted in conjunction with 
the veteran's hemorrhoids claim, it was noted that "his 
general health otherwise is good."

A private treatment record dated in March 1997 noted the 
veteran had tenderness over the low back.  Magnetic resonance 
imaging (MRI) showed central L5-S1 disc protrusion, fairly 
prominent, with facet joint osteoarthritis.  A follow-up 
record in June 1998 shows a diagnosis of mid-lumbar 
spondylosis with low back pain.  

VA X-rays in April 2001 noted evidence of discogenic disease 
at fifth lumbar intervertebral disk space.  VA outpatient 
records from 2002 show continued complaints of low back pain.

III.  Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Arthritis is 
presumed to have been incurred in service if it becomes 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The record contains clear medical evidence of current low 
back disability.  While the veteran claims that he suffered 
low back injuries in service, there is no documentation of 
any back injury or complaints during service.  The earliest 
objective evidence of back complaints is in March 1997.  
Thus, the record contains no objective showing of back 
problems for more than 30 years following separation from 
service, and there is no competent evidence attributing the 
current back pathology to any incident of service.  
Consequently service connection for a low back disability on 
the basis that such disability became manifested in service 
is not warranted.  Likewise, to the extent that degenerative 
changes noted on MRI in 1997 connote arthritis, such disease 
was not manifested in the first postservice year; and service 
connection on a presumptive basis (under 38 U.S.C.A. § 1112) 
is also not warranted.

As noted above, the first objective evidence of lumbosacral 
spine problems in the record does not appear until 1997, 
decades after the veteran's separation from service.  The 
lengthy time interval between service and the first 
postservice clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration against a finding that the current 
disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).

Because the veteran is a layperson, his allegations that his 
back pathology is related to service are not competent 
evidence.  "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, while there is evidence of a current lumbosacral 
spine disability, there is no objective evidence of a nexus 
between the current disability and the veteran's period of 
active service decades earlier, and no competent evidence 
suggesting any such nexus.  The preponderance of the evidence 
is against this claim.  Accordingly, it must be denied.


ORDER

Service connection for a back disability is denied.

REMAND

As noted above, the VCAA, in part, describes VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits.  Regarding the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional disability from 
residuals of right inguinal hernia repair claimed as a result 
of VA surgical treatment in June 2000, the veteran has not 
received a letter that satisfies the notification 
requirements of the VCAA and the implementing regulations.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
additional disability from residuals of 
right inguinal hernia repair claimed as a 
result of VA surgical treatment in June 
2000, the RO should send the appellant a 
letter providing the notice required under 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b), to include notification that he 
should submit any pertinent evidence in 
his possession.  He should have the 
opportunity to respond.

2.  Following any further development 
suggested by the veteran's response to the 
VCAA letter, the RO should readjudicate 
the claim seeking compensation under 
38 U.S.C.A. § 1151 for additional 
disability from residuals of right 
inguinal hernia repair claimed as a result 
of VA surgical treatment in June 2000.  If 
it remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental SOC and afforded 
the opportunity to respond before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


